Case: 19-51068     Document: 00515537780         Page: 1      Date Filed: 08/24/2020




            United States Court of Appeals
                 for the Fifth Circuit                               United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 24, 2020
                                 No. 19-51068
                                                                       Lyle W. Cayce
                                                                            Clerk

 KBFA Investment Group, Incorporated,

                                                           Plaintiff—Appellant,

                                     versus

 FedEx Ground Package System, Incorporated,

                                                         Defendant—Appellee.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:19-CV-846


 Before Smith, Willett, and Duncan, Circuit Judges.
 Per Curiam:*
        KBFA Investment Group, Inc. appeals the district court’s
 confirmation of an arbitration award, arguing that the arbitrator exceeded his
 authority. Our review of an arbitration award is, of course, exceedingly
 limited: “the sole question is whether the arbitrator (even arguably)
 interpreted the parties’ contract, not whether he got its meaning right or


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51068      Document: 00515537780           Page: 2     Date Filed: 08/24/2020




                                   No. 19-51068


 wrong.” Oxford Health Plans LLC v. Sutter, 569 U.S. 564, 569 (2013). Even
 if the arbitrator erred, clearly erred, or grossly erred in his interpretation, we
 must uphold the award unless it “was so unfounded in reason and fact, so
 unconnected with the wording and purpose of the contract as to manifest an
 infidelity to the obligation of an arbitrator.” Timegate Studios, Inc. v.
 Southpeak Interactive, L.L.C., 713 F.3d 797, 802 (5th Cir. 2013) (internal
 quotation omitted).
        With this exacting standard in mind, we have carefully reviewed the
 record in this case, including the parties’ briefs and the arbitration award
 itself. We find no evidence that the arbitrator exceeded his authority. The
 judgment of the district court is AFFIRMED.




                                         2